Dear Ms. Dees:
You have asked this office to advise whether a deputy parish custodian may be appointed by the parish clerk of court to service more than one precinct location when a parishwide election is being held, and if so, if he may be compensated for servicing two polling locations.
R.S. 18:1354(A)(1) and (B)(C) provide:
  § 1354. Parish custodian of voting machines; powers and duties; appointment of deputy custodians
  A. (1) The clerk of the district court is ex officio parish custodian of voting machines in each parish, except that in any parish having a civil and a criminal district court the clerk of the criminal district court is ex officio parish custodian of voting machines. The parish custodian of each parish shall assist the secretary of state in the performance of his functions within the parish.
                                * * * * * *  C. The parish custodian of voting machines may employ persons on a temporary basis, as needed, to assist him in the performance of his duties. He may appoint a deputy parish custodian of voting machines for any polling place he deems necessary. He may not appoint as deputy parish custodian of voting machines any person who has been convicted of a felony for which he has not been pardoned. The parish custodian shall not appoint a person who is a candidate or a member of a candidate's immediate family to serve in any polling location where the candidate's name appears on the ballot. The compensation of a deputy parish *Page 2 custodian shall be seventy-five dollars for each election at which he serves. The deputy parish custodian shall deliver the key envelope and the supplemental list to the commissioner-in-charge at least one-half hour before the fixed time for the opening of the polls. (Emphasis added).
In Opinion 93-656, this office stated "deputy parish custodians are not statutorily mandated to perform duties which require their presence at a polling place during the hours of voting. . . . deputy parish custodians typically are responsible for making sure that voting machines are delivered to the polling place and that the polling place is secure both prior to and after the election."
While the language of the statute does not prohibit the clerk from appointing a deputy parish custodian to oversee two precincts, as a practical matter, the deputy parish custodian cannot physically be in two places at once in order to discharge his duties.
It is within the discretion of the parish clerk of court to make a determination regarding the duties he imposes upon his deputy parish custodians. However, if a deputy parish custodian is appointed to oversee two precincts, his compensation is still limited to $75.00. R.S.18:1354(C) states "the compensation of a deputy parish custodian shall be seventy-five dollars for each election at which he serves."
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
  Very truly yours,
 CHARLES C. FOTI, JR. ATTORNEY GENERAL
  BY:__________________________  KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
  KLK:arg